Citation Nr: 1437694	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 25, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.  

In a September 2011 decision, the Board denied an effective date earlier than October 25, 2007, for the award of service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). The Board's decision was vacated pursuant to a March 2012 Joint Motion for Remand (Joint Motion) on the bases that the Board did not address whether the Veteran's June 1969 letter constituted a Notice of Disagreement (NOD) to the March 1969 rating decision or whether the issue of a higher disability rating for schizophrenia was in appellate status.  The parties to the Joint Motion also asked the Board to clarify whether the Veteran is considered to be service connected for a single psychiatric disability, PTSD, or whether he is service-connected for both PTSD and schizophrenia with a combined disability rating.  

In November 2012, the Board found that the July 1969 correspondence from the Veteran constituted a NOD and remanded the issue of entitlement to a higher initial rating for a variously diagnosed psychiatric disability, to include PTSD and schizophrenia, for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  The Board also remanded the inextricably intertwined issue of entitlement to an effective date earlier than October 25, 2007 for the award of service connection for PTSD.  The case now returns to the Board following the completion of the ordered development.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

After the November 2013 SOC was provided to the Veteran pursuant to the Board's remand directive, the Veteran submitted the December 2013 VA Form 9 wherein he indicated that he had read the SOC and any Supplemental SOC he had received and was only appealing entitlement to an earlier effective date.  He explained that he had "no quarrel" with the disability rating because he was now in receipt of a TDIU that had become permanent, and was only asking for an earlier effective date due to his filing a NOD on March 1969.  For these reasons, the Board finds that the Veteran has not perfected an appeal of the issue of entitlement to a higher disability rating for a psychiatric disability, to include schizophrenia and PTSD; therefore, the only issue on appeal is entitlement to an earlier effective date for service connection for PTSD.  In the absence of a perfected appeal, the June 1969 rating decision has become final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
   

FINDING OF FACT

There is no communication received prior to October 25, 2007 which established an informal or formal claim of service connection for PTSD, and PTSD was first diagnosed in December 2007.  


CONCLUSION OF LAW

The requirements for an effective date earlier than October 25, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran is challenging the effective date assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

Regarding VA's statutory duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the AVLJ identified the issue on appeal and considered the Veteran's testimony regarding why he believed he was entitled to an earlier effective date for PTSD (i.e., misdiagnosed as schizophrenic until 2007).   No evidence was shown to be missing from the record.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  


Earlier Effective Date Legal Criteria

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).

Earlier Effective Date Analysis

The Veteran contends that he is entitled to an effective date earlier than October 25, 2007, for the award of service connection for PTSD, on the basis that he was initially misdiagnosed with schizophrenia during service and actually had PTSD.  The Veteran has requested an effective date of August 1968 for service connection for PTSD (see November VA Form 21-4138); however, because service connection for a disability can be no earlier than the day following service separation, and the Veteran was not separated from active service until September 1968, the Board has construed the contention as a request for an effective date of October 1, 1968 (i.e., the day following service separation).  

After review of the record, the Board finds that the criteria for an effective date earlier than October 25, 2007, for the award of service connection for PTSD with depression are not met.  The earliest communication which established an informal or formal claim of service connection for PTSD is the VA Form 21-4138 received on March 13, 2008.  38 C.F.R. § 3.155.  Although the Veteran had previously filed a claim for service connection for a neuropsychiatric disability in October 1968, the psychiatric symptoms during and since service had been attributed to a diagnosis of schizophrenic reaction, undifferentiated type, by mental health professionals, and service connection for the diagnosed psychiatric disability was established effective October 1, 1968 (i.e., the day following service separation).  See March 1969 rating decision.  At that time, there was no diagnosis of any psychiatric disability other than schizophrenia, including PTSD.  It was not until the VA mental disorders examination performed on December 17, 2007 that an Axis I psychiatric diagnosis of PTSD was made (in addition to an Axis I diagnoses of schizophrenia, undifferentiated type, single episode, in full remission; and depressive disorder not otherwise specified (NOS) secondary to PTSD).  The Veteran, thereafter, filed a service connection claim for PTSD.  

As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  In this case, the date of the claim was March 13, 2008, and the date entitlement arose was December 17, 2007, with the date of the claim being later.  The RO has awarded an effective date of October 25, 2007, which is the date of receipt of the increased rating claim for schizophrenia.  This is a date earlier than both the diagnosis of PTSD (i.e., the date entitlement arose), and the date of receipt of the service connection claim for PTSD.  Because the service connection claim for PTSD was not received earlier than October 25, 2007, and entitlement to service connection for PTSD did not arise earlier than October 25, 2007, the weight of the evidence is against a finding that an effective date earlier than October 25, 2007 is warranted; therefore, the appeal is denied.  

In making the above determination, the Board has considered the Veteran's contention that PTSD was misdiagnosed as schizophrenia, and he actually had PTSD during service and since service.  Several VA mental health professionals have also indicated that symptoms of PTSD were initially manifested during service but were misdiagnosed as schizophrenia.  See, e.g., December 2007 VA examination report (noting that it is likely that the behaviors during service were the beginnings of PTSD although the disorder was not well-documented and defined at that time); May 2008 VA mental health note (agreeing with the December 2007 VA medical opinion and recommending that the diagnosis of undifferentiated schizophrenic psychosis be expunged from the records and replaced with PTSD); February 2009 VA PTSD examination report  (believing that it was "very possible" that the Veteran was misdiagnosed with schizophrenia and that the condition "may have been" what is now called PTSD).  

Service connection for undifferentiated type, schizophrenic reaction (schizophrenia) has been in effect since October 1, 1968 (i.e., 46 years).  When service connection for a disability granted under Title 38 U.S.C. has been in effect for 10 or more years, service connection will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957.  Neither exception applies in this case.  Also, where medical knowledge as to PTSD (or any other condition) improves over the years, or an earlier diagnosis is corrected by medical professionals, such a change in diagnosis does not constitute error in previous adjudicative decisions.  See generally Russell v. Principi, 3 Vet. App. 310, 314 (1992) (citing Henry v. Derwinski, 2 Vet. App. 88, 90 (1992)). 

Furthermore, in response to the request to clarify the psychiatric disability for which service connection is established as ordered by the Joint Motion, the Board notes that the Veteran is service connected for schizophrenia and PTSD with depression.  The psychiatric disabilities are rated (i.e., with a combined rating) under hyphenated Diagnostic Code (DC) 9204-9411.  See, e.g., March 2009 rating decision.  The hyphenated code means that schizophrenia, undifferentiated type, (DC 9204) is the original service-connected "disease," and PTSD (DC 9411) is the residual condition.  38 C.F.R. § 4.27 (2013).  In other words, once service connection for PTSD was established effective October 25, 2007, schizophrenia was rated as PTSD.  Mental disorders, including PTSD and schizophrenia, are rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  



ORDER

An effective date earlier than October 25, 2007, for the award of service connection for PTSD is denied.  


____________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


